DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1,4-8,11-19 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kim et al. (US20130164575).
As to claim 1, Kim et al. battery, comprising: an enclosure (figure 3 number 1300); a set of electrodes (figure 3 number 1100) enclosed within the enclosure, the set of electrodes including cathode layers and anode layers (figure 3 number 1104,1102), wherein separators (figure 3 number 1200) are disposed between the cathode layers and anode layers; and a first dampening layer disposed within the set of electrodes (figure 3 number 1200), the first dampening layer partitioning the set of electrodes into a first subset of electrodes and a second subset of electrodes; wherein the first dampening layer is configured to absorb a mechanical impact on the enclosure to prevent a failure of at least one of the first subset of electrodes and the second subset of electrodes; and wherein the first dampening layer comprises at least one of a polymer, metal, and ceramic (paragraph 0104).
As to claim 4, Kim et al. discloses wherein the first dampening layer divides a thermal runaway threshold capacity of the set of electrodes (paragraph 0104, dampening layer is a separator).
As to claim 5, Kim et al. discloses wherein the first dampening layer is configured to prevent a thermal runaway of the set of electrodes by absorbing the mechanical impact on the enclosure (paragraph 0104).
As to claim 6, Kim et al. discloses further comprising a second dampening layer, wherein the first and second dampening layers are disposed within the set of electrodes to partition the set of electrodes into the first subset of electrodes, the second subset of electrodes, and a third subset of electrodes (paragraph 0104,0116).
As to claim 7, Kim et al. discloses further comprising a third dampening layer, wherein the first, second and third dampening layers are disposed within the set of electrodes to partition the set of electrodes into the first subset of electrodes, the second subset of electrodes, the third subset of electrodes, and a fourth subset of electrodes (paragraph 0104,0116).
As to claim 8, Kim et al. discloses a portable electronic device, comprising: a set of components powered by a battery; the battery comprising: an enclosure (figure 3 number 1300); a set of electrodes (figure 3 number 1100) enclosed within the enclosure, the set of electrodes including cathode layers and anode layers, wherein separators are disposed between the cathode layers and anode layers; and a first dampening layer disposed within the set of electrodes, the first dampening layer partitioning the set of electrodes into a first subset of electrodes and a second subset of electrodes; wherein the first dampening layer is configured to absorb a mechanical impact on the enclosure to prevent a failure of at least one of the first subset of electrodes and the second subset of electrodes; and wherein the first dampening layer comprises at least one of a polymer, metal, and ceramic (paragraph 0104).
As to claim 11, Kim et al. discloses wherein the first dampening layer divides a thermal runaway threshold capacity of the set of electrodes (paragraph 0104).
As to claim 12, Kim et al. discloses wherein the first dampening layer is configured to prevent a thermal runaway of the set of electrodes by absorbing the mechanical impact on the enclosure (paragraph 0104).
As to claim 13, Kim et al. discloses further comprising a second dampening layer, wherein the first and second dampening layers are disposed within the set of electrodes to partition the set of electrodes into the first subset of electrodes, the second subset of electrodes, and a third subset of electrodes (paragraph 0104,0116).
As to claim 14, Kim et al. discloses further comprising a third dampening layer, wherein the first, second and third dampening layers are disposed within the set of electrodes to partition the set of electrodes into the first subset of electrodes, the second subset of electrodes, the third subset of electrodes, and a fourth subset of electrodes (paragraph 0104,0116).
As to claim 15, Kim et al. discloses a method for preventing a thermal runaway of a battery, the method comprising: inserting a set of electrodes in an enclosure (figure 3 number 1100 and 1300), the set of electrodes including cathode layers and anode layers, wherein separators are disposed between the cathode layers and anode layers; disposing a first dampening layer within the set of electrodes to partition the set of electrodes into a first subset of electrodes and a second subset of electrodes; and preventing a thermal runaway of the set of electrodes by absorbing a mechanical impact on the enclosure by preventing a failure of at least one of the first subset of electrodes and the second subset of electrodes, wherein the first dampening layer comprises at least one of a polymer, metal, and ceramic (paragraph 0104).
As to claim 16, Kim et al. discloses further comprising dividing a thermal runaway threshold capacity of the set of electrodes by disposing the first dampener layer within the set of electrodes (paragraph 0104).
As to claim 17, Kim et al. discloses further comprising: disposing a second dampening layer within the set of enclosures; and partitioning the set of electrodes into the first subset of electrodes, the second subset of electrodes, and a third subset of electrodes (paragraph 0104,0116).
As to claim 18, Kim et al. discloses further comprising: disposing a third dampening layer within the set of electrodes; and partitioning the set of electrodes into the first subset of electrodes, the second subset of electrodes, the third subset of electrodes, and a fourth subset of electrodes (paragraph 0104,0116).
As to claim 19, Kim et al. discloses a battery, comprising: an enclosure; a set of electrodes enclosed within the enclosure (figure 3 number 1300,1100), the set of electrodes including cathode layers and anode layers, wherein separators are disposed between the cathode layers and anode layers; a first dampening layer disposed between a first outer surface of the set of electrodes and the enclosure; and a second dampening layer disposed between a second outer surface of the set of electrodes and the enclosure, wherein the first and second dampening layers are disposed on opposite ends of the set of electrodes; wherein the first and second dampening layers are configured to absorb a mechanical impact on the enclosure to prevent a failure the set of electrodes; and wherein the first and second dampening layers comprise at least one of a polymer, metal, and ceramic (paragraph 0104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 3,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US20160322618).
	Kim et al. discloses the battery described above. Kim et al. fail to disclose  wherein the first dampening layer has a thickness of 1-100 um. Jeong et al. teaches wherein the first dampening layer has a thickness of 1-100 um in order to minimize the increase in volume of the electrode assembly (paragraph 0014).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Kim et al. discloses wherein the first dampening layer has a thickness of 1-100 um in order to minimize the increase in volume of the electrode assembly (paragraph 0014).
Allowable Subject Matter
Claims 2,9,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fail to teach or suggest wherein the mechanical impact comprises at least 70 MPa and wherein the first and second dampening layers comprise a layer of copper facing an inner surface of the enclosure, wherein the layer of copper is configured to create a short between the enclosure and the set of electrodes in the event of failure of the set of electrodes due to a mechanical impact on the enclosure. Applicant teaches the mechanical impact comprises 70MPa so that the dampening layer is configured to deflect and thereby absorb a mechanical impact to prevent a failure of at least one of the first subset of electrodes and the second subset of electrodes. Applicant teaches that by providing an immediate pathway for shorting the set of electrodes or battery cell, the short allows draining of the energy stored in the battery cell at the contact point between the dampening layer 130A-B and the enclosure instead of elsewhere in the battery, thereby avoiding instances where a short may result in current flowing through flammable active material which may lead to thermal runaway and fire, specifically, the dampening layer 130A-B may comprise a layer of copper 160 disposed on a non-conductive layer 150.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724